Curia per

Harper, Ch.
It is sufficiently settled, by the cases referred to' by the Commissioner, and that of Wray vs. Wardlaw, (2 Hill Ch., 644,) that the Commissioner is not at liberty to pay over the money of a feme covert, in his hands, to her husband, without the order of the court. And, in Yeldell vs. Quarles, it is determined that he will not be directed to pay it over, unless upon the wife’s joining in the receipt. I do not at all doubt but that it would be within the competency of the Chancellor, if there were any reasons to require it, to direct that the wife should be separately examined. But, in this case there was a general order to pay over to the parties according to their respective rights. This order must have some effect, and I do not perceive what effect it would have, with respect to the money of the feme covert, unless it were to authorize the Commissioner to pay it over upon her joining in the receipt. We think he would have been justified in so paying it over, and he is directed accordingly.
Johnson and Dunicin, Ch., concurred.'